30 F.3d 1252
Karen LIVADAS, Plaintiff-Appellee,v.Victoria BRADSHAW,* in her official capacityas Labor Commissioner for the State of California,Defendant-Appellant.
No. 90-16650.
United States Court of Appeals,Ninth Circuit.
July 29, 1994.

On Remand from the United States Supreme Court.
Before:  ALARCON, Senior Circuit Judge, KOZINSKI, and RYMER, Circuit Judges.

ORDER

1
Pursuant to the Opinion of the United States Supreme Court issued June 13, 1994, --- U.S. ----, 114 S.Ct. 2068, 129 L.Ed.2d 93, the disposition filed by this court on September 11, 1991, and amended on denial of rehearing and rehearing en banc on March 8, 1993, 987 F.2d 552, is withdrawn.  The judgment of the district court is AFFIRMED.



*
 Defendant-Appellant Victoria Bradshaw has succeeded Lloyd Aubry, the original named Defendant in this action, and has been substituted as a party before this Court.  Fed.R.App.P. 43